From the opinion originally entered in this cause, Mr. Justice MOFFAT and I dissented. The petition for a rehearing by the defendants Hess and Lundberg is by its terms limited to two very definite and narrow questions. With the views expressed by Mr. Justice WOLFE on those questions in disposing of the petition for a rehearing, we concur, but we do not wish such concurrence to indicate or be construed as any departure from our views as expressed by Mr. Justice MOFFAT in the dissenting opinion upon the original hearing.
MOFFAT, J., concurs.